

	

		II

		109th CONGRESS

		1st Session

		S. 1957

		IN THE SENATE OF THE UNITED STATES

		

			November 3, 2005

			Mr. Hagel (for himself

			 and Mr. Nelson of Nebraska) introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of Interior to convey to The

		  Missouri River Basin Lewis and Clark Interpretive Trail and Visitor Center

		  Foundation, Inc. certain Federal land associated with the Lewis and Clark

		  National Historic Trail in Nebraska, to be used as an historical interpretive

		  site along the trail.

	

	

		1.Land conveyance, Lewis and

			 Clark National Historic Trail, Nebraska

			(a)Conveyance

			 authorizedThe Secretary of the Interior may convey, without

			 consideration, to The Missouri River Basin Lewis and Clark Interpretive Trail

			 and Visitor Center Foundation, Inc., a 501(c)(3) not-for-profit organization

			 with operational headquarters at 100 Valmont Drive, Nebraska City, Nebraska,

			 68410, all right, title and interest of the United States in and to the

			 federally owned land under jurisdiction of the Secretary consisting of 2

			 parcels described as follows:

				

					Tract 102-01, 64.92 acres, a tract of land situated in

				the East Half Northwest Quarter of Section 15, Township 8 North, Range 14 East,

				Sixth Principal Meridian, Otoe County, Nebraska, except 5 acres therefrom,

				being 5 acres out of the Northwest corner of said East Half of said Northwest

				Quarter, said 5 acres being described as follows:

					Beginning at the Northwest corner of the East Half of

				the Northwest Quarter, thence running 40 rods East along the North line of said

				East half of the Northwest Quarter; thence running 20 rods North along said

				West line to the places of beginning; and also except a tract consisting of

				9.38 acres more or less, acquired by the State of Nebraska for highway

				right-of-way, in a condemnation proceeding filed in the County Court of Otoe

				County, Nebraska, the description of which is more particularly described in

				Book 49 Miscellaneous Records at page 18 of the records in the Office of the

				Register of Deeds, Otoe County, Nebraska; and except a right-of-way for road

				out of the Southeast corner of said 80 acres, 5 rods and 25 feet long, running

				North and South.

					Tract 102-02, 13.00 acres, a tract of land situated in

				the South Half Section 10 with the southeasterly right-of-way line of State

				Highway 2 as acquired by the State of Nebraska by document recorded September

				15, 1983 in Book 49 of the miscellaneous records, Page 52 of the Otoe County

				records, said point of beginning is Westerly 275.54 feet as measured along said

				Section line from the Southeast Quarter of said Section 10 according to plat of

				right-of-way by the State of Nebraska Department of Roads Right of Way

				Division;

					Thence Easterly along said Section line 275.54 feet to

				the northwest corner of Northwest Quarter Northeast Quarter of said Section

				15;

					Thence Southerly along the west line of said Northwest

				Quarter Northeast Quarter 1320.00 feet, more or less, to the southwest corner

				thereof;

					Thence Easterly along the south line of said Northwest

				Quarter Northeast Quarter 250.00 feet;

					Thence Northerly parallel with the west line of said

				Northwest Quarter Northeast Quarter 700.00 feet;

					Thence along a line deflecting to the right 53 00

				minutes 00 seconds to the intersection with the southwesterly line of a 200

				foot wide strip of land conveyed to Chicago, Burlington, and Quincy Railroad

				Company by deed recorded March 15, 1986 in Deed Book 115, Page 288 of the Otoe

				County records;

					Thence Northwesterly along the right of way of the

				railroad to the intersection with aforesaid southeasterly right-of-way line of

				the State Highway 2;

					Thence along said Highway right-of-way line the

				following four courses:

					(1) deflecting to the left 34 44 minutes 59 seconds a

				distance of 109.40 feet; 

					(2) deflecting to the right 28 30 minutes 19 seconds a

				distance of 93.86 feet; 

					(3) deflecting to the left 51 03 minutes 26 seconds a

				distance of 90.00 feet; and 

					(4) deflecting to the left 55 26 minutes 58 seconds a

				distance of 322.28 feet to the point of beginning and containing 13.00 acres of

				land, more or less.

			(b)Survey;

			 conveyance costThe exact acreage and legal description of the

			 land to be conveyed under section (a) shall be determined by a survey

			 satisfactory to the Secretary. The cost of the survey and all other costs

			 incurred by the Secretary to convey the land shall be borne by the Missouri

			 River Basin Lewis and Clark Interpretive Trail and Visitor Center Foundation,

			 Inc.

			(c)Condition of

			 conveyance, use of conveyed landThe conveyance authorized under

			 subsection (a) shall be subject to the condition that the Missouri River Basin

			 Lewis and Clark Interpretive Trail and Visitor Center Foundation, Inc. use the

			 conveyed land as a historic site and interpretive center for the Lewis and

			 Clark National Historic Trail.

			(d)Discontinuance

			 of useIf Missouri River Basin Lewis and Clark Interpretive Trail

			 and Visitor Center Foundation, Inc. determines to discontinue use of the land

			 conveyed under subsection (a) as an historic site and interpretive center for

			 the Lewis and Clark National Historic Trail, the Missouri River Basin Lewis and

			 Clark Interpretive Trail and Visitor Center Foundation, Inc. shall convey lands

			 back to the Secretary without consideration.

			(e)Additional terms

			 and conditionsThe Secretary may require such additional terms

			 and conditions in connection with the conveyance under subsection (a) or the

			 conveyance, if any, under subsection (d) as the Secretary considers appropriate

			 to protect the interests of the United States.

			(f)Authorization of

			 AppropriationsTo assist with the operation of the facility there

			 is authorized to be appropriated $150,000 per year for a period not to exceed

			 10 years.

			

